Case 1:21-cv-22472-JEM Document 8 Entered on FLSD Docket 07/27/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                         CASE NO.: 1:21-cv-22472-JEM (Martinez/Becerra)

  LARKIN EMERGENCY PHYSICIANS, LLC, a
  Florida Corporation (o/b/o Member #
  W236761281),

                  Plaintiff,

  v.

  AETNA LIFE INSURANCE COMPANY, a
  Foreign Corporation,

                  Defendant.
                                                       /

       DEFENDANT AETNA LIFE INSURANCE COMPANY’S CERTIFICATE OF
       INTERESTED PARTIES AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s Order Setting Civil Trial Date And
 Pretrial Schedule, Requiring Mediation, And Referring Certain Motions To Magistrate Judge
 [ECF No. 4]:

         1.)    The name of each person, attorney, association of persons, firm, law firm,
 partnership, and corporation that has or may have an interest in the outcome of this action -
 including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
 that own 10% or more of a party's stock, and all other identifiable legal entities related to any party
 in the case:

                (a)      Larkin Emergency Physicians, LLC, (o/b/o Member # W236761281)
                         Plaintiff;

                (b)      Patrick R. Sullivan, Esq., Plaintiff’s counsel;

                (c)      Mark L. Rosen, Esq., Plaintiff’s counsel;

                (d)      Sean B. Linder, Esq., Plaintiff’s counsel;

                (e)      Lubell | Rosen, Plaintiff’s counsel;

                (f)      Aetna Life Insurance Company, Defendant;
Case 1:21-cv-22472-JEM Document 8 Entered on FLSD Docket 07/27/2021 Page 2 of 4




                (g)     Aetna Inc., Defendant’s parent company;

                (h)     CVS Pharmacy, Inc., Defendant’s parent company;

                (i)     CVS Health Corporation, Defendant’s parent company;

                (j)     David J. DePiano, Esq., Defendant’s counsel;

                (k)     Cameron A. Baker, Esq., Defendant’s counsel; and

                (l)     Fox Rothschild LLP, Defendant’s counsel.

        2.)      The name of every other entity whose publicly-traded stock, equity, or debt may be
 substantially affected by the outcome of the proceedings:

                None.

        3.)     The name of every other entity which is likely to be an active participant in the
 proceedings, including the debtor and members of the creditors' committee (or if no creditors'
 committee, the largest 20 unsecured creditors) in bankruptcy cases:

                None.

        4.)     The name of each victim (individual or corporate) of civil and criminal conduct
 alleged to be wrongful, including every person who may be entitled to restitution:1

                Plaintiff Larkin Emergency Physicians, LLC (o/b/o Member # W236761281).

         I hereby certify that, except as disclosed above, I am unaware of any actual or potential
 conflict of interest involving the district judge and magistrate judge assigned to this case, and will
 immediately notify the Court in writing on learning of any such conflict.




        1.      Defendant denies that Plaintiff has been wronged as alleged.
                                            Fox Rothschild LLP
                           Attorneys for Defendant Aetna Life Insurance Company
                                                    2
Case 1:21-cv-22472-JEM Document 8 Entered on FLSD Docket 07/27/2021 Page 3 of 4




 Dated: July 27, 2021                          Respectfully submitted,
        West Palm Beach, FL

                                               s/ David J. DePiano
                                               DAVID J. DePIANO, ESQ.
                                               Florida Bar No. 55699
                                               E-Mail: ddepiano@foxrothschild.com
                                               CAMERON A. BAKER, ESQ.
                                               Florida Bar No. 125825
                                               E-Mail: cbaker@foxrothschild.com
                                               Fox Rothschild LLP
                                               777 S. Flagler Dr., Suite 1700
                                               West Palm Beach, Florida 33401
                                               Telephone: (561) 835-9600
                                               Facsimile:     (561) 835-9602

                                               Attorneys for Defendant Aetna Life Insurance
                                               Company




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 27th, 2021, the foregoing document is being

 electronically filed with the Clerk of Court using CM/ECF and is being served on all counsel of

 record identified in the Service List below via transmission of Notices of Electronic Filing

 generated by CM/ECF.



                                                        s/ David J. DePiano
                                                        DAVID J. DePIANO, ESQ.




                                           Fox Rothschild LLP
                          Attorneys for Defendant Aetna Life Insurance Company
                                                   3
Case 1:21-cv-22472-JEM Document 8 Entered on FLSD Docket 07/27/2021 Page 4 of 4




                                        SERVICE LIST

              Larkin Emergency Physicians, LLC (o/b/o Member W#236761281)
                              v. Aetna Life Insurance Company
                      Case No.: 1:21-cv-22472-JEM (Martinez/Becerra)
                   United States District Court, Southern District of Florida

  Patrick R. Sullivan, Esq.                          David J. DePiano, Esq.
  E-Mail: prs@lubellrosen.com                        E-Mail: ddepiano@foxrothschild.com
  Mark L. Rosen, Esq.                                Cameron A. Baker, Esq.
  E-Mail: mlr@lubellrosen.com                        E-Mail: cbaker@foxrothschild.com
  Sean B. Linder, Esq.                               Fox Rothschild LLP
  E-Mail: sbl@lubellrosen.com                        777 S. Flagler Dr., Suite 1700
  Lubell ǀ Rosen                                     West Palm Beach, FL 33401
  Museum Plaza, Suite 900                            Tel: (561) 835-9600
  200 S. Andrews Ave.                                Fax: (561) 835-9602
  Ft. Lauderdale, FL 33301                           Attorneys for Defendant
  Tel: (954) 880-9500                                Via CM-ECF
  Fax: (954) 755-2993
  Attorneys for Plaintiff
  Via CM-ECF




                                         Fox Rothschild LLP
                        Attorneys for Defendant Aetna Life Insurance Company
                                                 4
